IN THE SUPREME COURT OF THE STATE OF DELAWARE

    JOHN R. PIERRE-LOUIS,                    §
                                             §   No. 326, 2017
           Defendant Below-                  §
           Appellant,                        §
                                             §
           v.                                §   Court Below—Superior Court
                                             §   of the State of Delaware
    M&T BANK,                                §
                                             §   C.A. No. N13L-07-031
           Plaintiff Below-                  §
           Appellee.                         §

                                Submitted: September 19, 2017
                                Decided:   September 26, 2017

Before STRINE, Chief Justice; VAUGHN and TRAYNOR, Justices.

                                         ORDER

          This 26th day of September 2017, it appears to the Court that:

          (1)    On August 16, 2017, the Court received the appellant John Pierre-

Louis’ notice of appeal from a Superior Court order, docketed on July 14, 2017,

denying his motion to reopen a sheriff’s sale.

          (2)    Under Supreme Court Rule 6(a)(i), a timely notice of appeal was due

on or before August 14, 2017. The Clerk issued a notice directing Pierre-Louis to

show cause why the appeal should not be dismissed as untimely. 1




1
    Del. Supr. Ct. R. 29(b) (2017).
      (3)    Pierre-Louis filed a response to the notice to show cause on August 31,

2017. He asserts that he attempted to file his notice of appeal on August 14, 2017,

but he experienced technical difficulties with File & ServeXpress, the Court’s

electronic filing system. Pierre-Louis attached to his response an email from a

customer service representative at File & ServeXpress dated August 16, 2017. He

also attached copies of his bank statements from 2014 and a copy of a docket sheet

related to an appeal that he filed in 2014.

      (4)    The appellee, M&T Bank, was directed to file a reply to Pierre-Louis’s

response. The appellee argues that time is a jurisdictional requirement that may only

be excused if an untimely appeal is attributable to court personnel. The appellee

asserts that the documentation attached to Pierre-Louis’ response does not

substantiate his claim that he attempted to file his appeal electronically on August

14, 2014 or that his failure to electronically file his notice of appeal in a timely way

was attributable to a problem with the court’s electronic filing system.

      (5)    We agree. The documents attached to Pierre-Louis’ response, at most,

reflect that he was aware of the Court’s thirty-day filing deadline because he litigated

in this Court in 2014. He offers no explanation for why he did not file his notice of

appeal by mail or in person before the filing deadline. We also note that Pierre-

Louis is a pro se litigant who under his own version of events waited until the very

last day to seek to file his notice of appeal electronically. The record is devoid of


                                              2
any effort by him to contact the clerk’s office and to file his appeal directly with the

Court, rather than through the e-filing system or to enlist the clerk’s office in helping

him work through his issue.

       (6)     Time is a jurisdictional requirement.2 A notice of appeal must be

received by the Office of the Clerk of this Court within the applicable time period in

order to be effective.3 An appellant’s pro se status does not excuse a failure to

comply strictly with the jurisdictional requirements of Supreme Court Rule 6.4

Therefore, unless an appellant can demonstrate that the failure to file a timely notice

of appeal is attributable to court personnel, an untimely appeal cannot be

considered.5 The untimely filing in this case is not attributable to court personnel.

Thus, this case does not fall within the exception to the general rule that mandates

the timely filing of a notice of appeal, and the appeal must be dismissed.

       NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rule 29(b),

that the within appeal is DISMISSED.

                                             BY THE COURT:
                                             /s/ Leo E. Strine, Jr.
                                             Chief Justice




2
  Carr v. State, 554 A.2d 778, 779 (Del.), cert. denied, 493 U.S. 829 (1989).
3
  Del. Supr. Ct. R. 10(a) (2017).
4
  Smith v. State, 47 A.3d 481, 486-87 (Del. 2012).
5
  Bey v. State, 402 A.2d 362, 363 (Del. 1979).

                                                3